Citation Nr: 1026225	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-32 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
generalized anxiety disorder/dysthymic disorder with psychogenic 
tremor (hereinafter, "psychiatric disability") for the period 
prior to July 8, 2005.

2.  Entitlement to a rating in excess of 20 percent for disc 
herniation at L4-5, disc bulge at L5-S1, facet degenerative 
disease (hereinafter, "low back disability") for the period 
prior to August 31, 2006, and to a rating in excess of 40 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from March 1988 to November 
1995.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions promulgated in November 
2003 and June 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  By the November 
2003 rating decision, the RO assigned a 50 percent evaluation for 
the Veteran's service-connected psychiatric disability.  
Thereafter, by the June 2004 rating decision the RO denied an 
evaluation in excess of 20 percent for the service-connected low 
back disability.

During the pendency of the appeal, a November 2006 rating 
decision increased the evaluation for the Veteran's psychiatric 
disability to 70 percent, effective July 8, 2005, and increased 
the evaluation for the low back disability to 40 percent, 
effective August 31, 2006.  The rating decision also granted a 
TDIU, effective July 8, 2005.

This case was previously before the Board in April 2008, at which 
time the Board found that the Veteran was entitled to a 70 
percent rating for his psychiatric disability for the period 
prior to July 8, 2005, and for a 100 percent rating thereafter.  
In addition, the Board denied increased rating(s) for the 
service-connected low back disability.

The Veteran appealed the Board's April 2008 rating decision to 
the United States Court of Appeals for Veterans Claims (Court).  
By a July 2009 Order, the Court, pursuant to a Joint Motion, 
vacated the Board's decision to the extent that the Board denied 
a rating in excess of 70 percent prior to July 8, 2005 for 
psychiatric disability.  The decision was also vacated to the 
extent that the Board denied an increased d evaluation for each 
of the two stages of the evaluation assigned for low back 
disability.  The Court remanded the case back to the Board for 
compliance with the instructions of the Joint Motion.

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required with 
respect to the low back claim.  Accordingly, this issue is 
REMANDED to the RO for completion of this development.

By a May 2010 statement, the Veteran's attorney contended, 
in part, that the Veteran was entitled to special monthly 
compensation based on the need for aid and attendance of 
another person.  However, the record assembled for the 
Board's review does not reflect that this issue has been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The record indicates that for the period from October 17, 
2003, through November 19, 2003, the Veteran's service-connected 
psychiatric disability was manifested by recurrent 
hallucinations, persistent danger of hurting self or others, and 
approximated the criteria of total occupational and social 
impairment.

2.  For the period prior to October 17, 2003, and from November 
20, 2003, through July 7, 2005, the Veteran's service-connected 
psychiatric disability was not manifested by total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for a "staged" rating of 100 percent for the 
Veteran's service-connected psychiatric disability are met for 
the period from October 17, 2003, through November 19, 2003.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9400 (2009); Hart v. Mansfield, 21 Vet. App. 505 (2007).

2.  The criteria for a rating in excess of 70 percent for the 
Veteran's service-connected psychiatric disability were not met 
prior to October 17, 2003, or from November 20, 2003, through 
July 7, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, 
Diagnostic Code 9400 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that it previously determined in the April 2008 
decision that VA's duties under the VCAA had been satisfied in 
this case.  Further, the Joint Motion which was the basis for the 
July 2009 Court Order, did not dispute this finding regarding the 
psychiatric disability claim.  The Court has stated that 
advancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties or 
the Court, and that such a practice hinders the decision-making 
process and raises the undesirable specter of piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
("Court will [not] review BVA decisions in a piecemeal fashion"); 
see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 
972 F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments 
at successive stages of the appellate process does not serve the 
interests of the parties or the Court").

The Board is therefore confident that if the Court had any 
substantive comments concerning the Board's findings regarding 
the duties to assist and notify, such would have surfaced in the 
Joint Motion or the Court Order so that any deficiencies could be 
corrected.

Despite the foregoing, the Board observes that the Veteran was 
sent VCAA-compliant notification via letters dated in September 
2003, April 2004, and July 2006.  Taken together, these letters 
informed the Veteran of what was necessary to substantiate his 
current appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, and 
the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as 
well as the Court's holding in Quartuccio, supra.  Moreover, the 
July 2006 letter also included the information regarding 
disability rating(s) and effective date(s) mandated by the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).

The Board also notes that the Veteran has actively participated 
in the processing of his case, and the statements submitted in 
support of his claims, to include those submitted as part of his 
appeal to the Court, have indicated familiarity with the 
requirements for the benefits sought on appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that any 
defect in notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing information or 
evidence needed to substantiate the claim) was required and that 
the appellant should have provided it.); see also Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied 
regarding the psychiatric disability claim.  Various medical 
records were obtained and considered in conjunction with this 
case.  Further, the Veteran has had the opportunity to present 
evidence and argument in support of this claim, and nothing 
indicates he has identified the existence of any relevant 
evidence that has not been obtained or requested.  Moreover, he 
was accorded VA medical examinations in October 2003 and April 
2005 which evaluated the symptomatology of his service-connected 
psychiatric disability.  No inaccuracies or prejudice has been 
identified with respect to the findings on this examination.  
Moreover, any further development, to include a new examination, 
would detail the current symptomatology of this service-connected 
disability, and not what was present during the period prior to 
July 8, 2005, which is the focus of this appeal.  Accordingly, 
the Board finds that these examinations are adequate for 
resolution of this case.  Consequently, the Board finds that the 
duty to assist the Veteran has been satisfied in this case.

Additionally, the Veteran was represented by counsel before the 
Court.  Counsel has made several submissions on behalf of the 
Veteran during the course of this appeal, and has not described 
any deficiency in the duty to notify or assist.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice 
error was not prejudicial because the appellant demonstrated 
actual knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the RO); 
see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(noting that representation is a factor that must be considered 
when determining whether that appellant has been prejudiced by a 
VCAA notice error); see also Andrews v. Nicholson, 421 F.3d 1278, 
1282 (Fed. Cir. 2005) (pro se pleadings, not those of counsel, 
are entitled to sympathetic reading below).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its notification and 
assistance duties to the Veteran to the extent necessary.

Claim for increased staged evaluations for psychiatric disability

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court recently held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

The Veteran's service-connected psychiatric disability is 
evaluated pursuant to Diagnostic Code 9400 which provides that a 
generalized anxiety disorder is evaluated under the general 
rating formula used to rate psychiatric disabilities other than 
eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and social 
functioning or to require continuous medication, a noncompensable 
(zero percent) evaluation is warranted.  Occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication warrants a 10 percent evaluation. 

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintain effective work 
and social relationships. 

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

In addition, regulations provide that when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the Veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.126(a).  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).

As noted in the April 2008 Board decision, by definition, the 
Global Assessment of Functioning (GAF) scale considers 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health- illness, and does not 
include impairment in functioning due to physical (or 
environmental) limitations. AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994) [hereinafter DSM-IV]; 38 C.F.R. § 4.125.

The April 2008 decision further noted that, according to the GAF 
Scale, a score between 41 and 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job) 
(emphasis in original).  A score between 21 and 30 represents 
that behavior is considerably influenced by delusions or 
hallucinations OR serious impairment in communication or judgment 
(e.g., sometimes incoherent, acts grossly inappropriately, 
suicidal preoccupation) OR inability to function in almost all 
areas (e.g., stays in bed all day; no job, home or friends) 
(emphasis in original).  DSM-IV at 32; 38 C.F.R. 
§ 4.125.

The Board observes that the Veteran, to include through his 
attorney, has not disputed this definition of the GAF score, nor 
the aforementioned description of what these scores represent.


Analysis

Initially, the Board observes that the Joint Motion states, in 
essence, that the April 2008 Board decision contained inadequate 
reasons and bases for denying a rating in excess of 70 percent 
for the psychiatric disability for the period prior to July 8, 
2005.  The Joint Motion directs that the Board consider whether 
the Veteran was entitled to staged ratings pursuant to Hart, 
supra, during the period prior to July 8, 2005.  In Hart, as 
noted above, the Court held that consideration must be given to a 
longitudinal picture of the Veteran's disability to determine if 
the assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  If the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, assignment of staged ratings 
would be necessary.

The level of disability must be evaluated during the period 
beginning one year before the claim was filed.  Here, the record 
indicates the Veteran's increased rating claim was received in 
August 2003.  Accordingly, the Board has considered whether the 
Veteran's psychiatric disability symptoms increased in severity 
in the year prior to August 2003 claim, or at any time thereafter 
during the pendency of the appeal, prior to July 8, 2005.  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  From July 8, 
2005, a 100 percent (total) evaluation is assigned.  

In this case, the Board must acknowledge that the record 
indicates that such a "staged" rating of 100 percent is 
warranted for the period from October 17, 2003, to November 19, 
2003.  A VA discharge summary provides that the Veteran was 
hospitalized from October 17, 2003, to November 7, 2003, with 
complaints of increasing depression with suicidal ideas, feelings 
of sadness and worthlessness, and anger toward his mother, sister 
and wife.  At admission, he reported mild hallucinations telling 
him to hurt his family for about 2-3 months that sometimes 
disrupted his sleep.  The Axis I diagnosis was schizoaffective 
disorder.  The Axis V GAF score was estimated at 30 to 75.  

Thereafter, a November VA discharge summary provides that the 
Veteran was readmitted from November 17 to 19, 2003, when he 
presented himself complaining of nightmares about violent 
behavior such as hurting his wife or other people.  At entrance, 
he had vague hallucinations of voices and nightmares and vague 
worries about hurting people and what he might do.  He had 
psychotic symptoms.  The Axis I diagnosis remained 
schizoaffective disorder and the Axis V GAF score remained 30 to 
75.

In short, the record reflects the Veteran experienced recurrent 
hallucinations, and presented a persistent danger of hurting self 
or others during this period.  Moreover, the fact that he 
received a GAF score in the 30 to 75 range indicates that during 
this period, at least when the symptoms were most severe, the 
Veteran manifested total occupational and social impairment.  

The Board acknowledges that a temporary total evaluation pursuant 
to 38 C.F.R. § 4.29, was denied for these 2003 period(s) of 
hospitalization as neither involved a period of more than 21 days 
as required by the regulation.  However, no such requirement is 
mandated for the purpose of assigning a "staged" rating 
pursuant to Hart, supra.  Moreover, as noted above, the law 
mandates  resolving reasonable doubt regarding the degree of 
disability in favor of the Veteran, 38 C.F.R. § 4.3; and where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture more 
nearly approximates the criteria for the next higher rating, 38 
C.F.R. § 4.7.  

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that he is entitled to a "staged" rating of 100 percent 
for his service-connected psychiatric disability for the period 
from October 17, 2003, to November 19, 2003.

The Board also finds that there were no other distinctive 
period(s) during the time at issue where the Veteran met or 
nearly approximated the criteria for a rating in excess of 70 
percent for his service-connected psychiatric disability.  In 
other words, for the periods prior to October 17, 2003, and from 
November 20, 2003, to July 8, 2005, the Veteran's service-
connected psychiatric disability was not manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

In particular, VA examination conducted on October 9, 2003, 
approximately one week prior to the October 17, 2003 his initial 
hospitalization, noted that the Veteran was in the process of 
getting a divorce.  He lived with his mother and had contact with 
his two children.  He had pushed his wife and was now paying a 
fine and serving probation.  The Veteran also reported decreased 
appetite, decreased energy, depression, and worry about his 
children, health, finances and having to interact with people.  
The Veteran was dysphoric but tense.  He was tremulous and his 
hands shook and he appeared to have a bit of a nervous tic in his 
eyes.  Nevertheless, thought content and processes were within 
normal limits.  He admitted suicidal ideation but without current 
plan or intent.  He admitted to outbursts of anger but denied 
homicidal ideation.  He said he was largely able to maintain his 
personal hygiene and perform activities of daily living but it 
was not unusual for him to go days at a time laying in bed.  He 
was alert and oriented.  

The examiner summarized that the Veteran reported excessive worry 
that he found difficult to control.  He had restlessness, 
fatigue, difficulty concentrating, irritability, tension and 
sleep disturbance.  He was significantly distressed by symptoms 
of anxiety and they impaired his social and occupational 
functioning.  He reported depressed mood, marginally diminished 
interest in pleasure and activities, and loss of appetite.  He 
had hypersomnia during the day and insomnia at night, fatigue and 
loss of energy, feelings of worthlessness, diminished ability to 
concentrate and suicidal ideation.  He spent virtually all of his 
time at home and had only one friend with whom he had any 
contact.  His wife was afraid of him.  At this time, the 
Veteran's symptoms fell in the severe range and he appeared to be 
significantly disabled by his symptoms of anxiety and depression.  
The Axis I diagnosis was generalized anxiety disorder, major 
depressive disorder, recurrent, severe without psychotic 
features.  The Axis V GAF score was 45, current.

In short, the symptomatology described on this VA examination is 
consistent with the criteria for the current 70 percent rating 
for this period, and does not indicate he met or nearly 
approximated the criteria for a 100 percent rating under 
Diagnostic Code 9400.  A GAF score of 45 was assigned.  The 
assigned GAF score assigned on VA examination in early October 
2003 is consistent with the 70 percent evaluation in effect for 
this period, but does not reflect such severe impairment as was 
manifested On October 17, 2003, when the Veteran required 
hospitalization.  In particular, the examiner described the 
Veteran as "bright," "alert," and without significant 
impairment of judgment or insight.  Moreover, on that same date, 
the Veteran participated in an orthopedic examination, provided 
history to the orthopedic examiner, and followed directions 
during the examination.  The Veteran's ability to participate and 
cooperate with orthopedic examination, including providing 
history, establishes that the Veteran was able to communicate 
verbally, interact with others, and did not manifest total social 
impairment.  

Unlike the subsequent hospitalization period later the same 
month, there was no indication of recurrent hallucinations or 
delusions at the time of the VA examinations in early October 
2003.  Although there was evidence of impaired impulse control 
(such as unprovoked irritability with periods of violence), this 
is consistent with the criteria for a 70 percent rating.  The 
Veteran's denial of homicidal ideation, and that he had no 
current intent or plan to act on his suicidal ideation, is 
evidence against his presenting a persistent danger of hurting 
self or others.  

Moreover, the findings that his thought content and processes 
were within normal limits, that he was largely able to maintain 
his personal hygiene and perform activities of daily living, and 
was alert and oriented times 4 reflect he did not have gross 
impairment in thought processes or communication; grossly 
inappropriate behavior; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); nor disorientation to time or place.  There 
was also no indication of memory loss for names of close 
relatives, own occupation, or own name.  

The assignment of a GAF of 45 does indicate serious impairment in 
social, occupational or school functioning, but this is 
consistent with the 70 percent rating; it does not indicate total 
occupational and social impairment.  Further, there is no 
indication of any such impairment in the other evidence of record 
for this period.

Regarding the period from November 19, 2003, to July 8, 2005, the 
record indicates that the Veteran's symptomatology which required 
hospitalization had improved to the extent discharge was 
warranted.  In pertinent part, the examiner who conducted the 
April 2005 VA examination concluded that the hallucinations did 
not persist after the Veteran's medications were changed in late 
2003.

The Board acknowledges that an April 2005 VA outpatient progress 
note provides that the Veteran was on probation for family 
problems with his 17-year old daughter, was in the process of 
divorcing his wife, did not have much social support, and 
reported being ganged up on by his family.  His sister had signed 
a complaint against him for a harassing phone call.  However, 
this record indicates the type of impaired impulse control and 
level of occupational and social impairment consistent with the 
criteria for a 70 percent rating.

The Board also notes that, at the April 2005 VA examination, the 
Veteran reported that he had begun having auditory 
hallucinations.  However, on the examination itself, the examiner 
found no evidence of delusions or hallucinations.  In short, the 
Veteran's contention is refuted by the competent medical findings 
made in light of his complaints.  The Board reiterates the 
examiner also found that the hallucinations noted during the 2003 
periods of hospitalization did not persist after the Veteran's 
medications were changed during the Veteran's hospitalizations in 
late 2003.  As such, the record does not support a finding of 
persistent delusions or hallucinations during this period.

The Veteran reported continuing problems being around other 
people at the April 2005 VA examination, and that he seldom left 
his home.  He also reported being on probation after he had been 
arrested for pulling his 17-year old daughter out of a car after 
she hit him.  He further reported he would wake up, take his 
medicine and go back to bed.  He lived with his mother.  His 
sister took care of his money because people had taken advantage 
of him financially.

On examination, the Veteran's thought content and processes were 
within normal limits.  As already noted, the examiner found there 
was no evidence of delusions or hallucinations.  The Veteran did 
have morbid preoccupation with death but denied suicidal 
ideation.  He admitted to difficulty controlling his temper but 
denied homicidal ideation.  He was able to maintain his personal 
hygiene and activities of daily living but due to the severity of 
his depression he often neglected those responsibilities.  He was 
alert and oriented times four.  

The examiner summarized that the Veteran experienced feelings of 
being on edge, easily fatigued, and having difficulty 
concentrating.  He was irritable and had sleep disturbances.  He 
endorsed significant depression symptoms.  He reported that he 
was no longer hallucinating but continued to describe a depressed 
mood, diminished interest in activities, loss of appetite and 
subsequent weight loss, sleep disturbance, loss of energy, 
feelings of worthlessness, diminished ability to concentrate, 
recurrent thoughts of death, and psychomotor retardation.  The 
Veteran essentially isolated himself at home all the time and had 
absolutely no meaningful social relationships.  He continued to 
have significant problems coping with his anger.

The Axis I diagnosis was generalized anxiety disorder, major 
depressive disorder, recurrent, severe without psychotic 
features, chronic without inter-episode recovery.  The Axis I GAF 
score was 45 (current).

The aforementioned symptomatology is consistent with that of the 
prior examination of early October 2003, which the Board has 
already noted reflects the Veteran did not have gross impairment 
in thought processes or communication; grossly inappropriate 
behavior; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); nor 
disorientation to time or place.  There continued to be no 
indication of memory loss for names of close relatives, own 
occupation, or own name.  Moreover, the Board has already 
determined that a GAF score of 45 reflects a level of 
occupational and social impairment that is consistent with the 
criteria for a 70 percent rating.


The Board acknowledges, and the Veteran has emphasized, that a 
January 1996 decision by the Social Security Administration (SSA) 
found the Veteran disabled as of January 1995, due to a primary 
diagnosis of affective/mood disorders and a secondary diagnosis 
of dysthymia.  However, this fact does not support an evaluation 
in excess of 70 percent for the periods prior to October 17, 
2003, or from November 19, 2003, to July 8, 2005.  The criteria 
utilized by VA and the SSA in determining entitlement to 
disability benefits are not same and a determination by SSA is 
not binding upon VA.  See, e.g., Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  

In a May 2010 statement, the Veteran's attorney contended that 
the different criteria utilized by SSA and VA are not relevant in 
this case, noting that the principal difference is that VA 
requires a Veteran to be unemployable due to service-connected 
disabilities, while SSA does not.  The attorney contended that 
SSA found the Veteran was unemployable because of his service-
connected psychiatric disability, and, thus, there should be no 
difference in the determinations of the two agencies.  

The Board notes, however, that this does not change the fact that 
SSA's determination is not binding upon VA, or that the law 
requires VA to make an independent analysis and determination.  
This is of particular significance because, even though the SSA 
records were obtained during the course of the present appeal, 
the present appeal concerns a determination made by SSA many 
years prior to the Veteran's submission of an increased rating 
claim to VA in August 2003.  As such, the record establishes that 
the SSA determination in 1996 was not based on or related to the 
actual symptoms of disability presented by the Veteran during the 
pendency of this appeal and relevant to the claim submitted by 
the Veteran in 2003.  

The 1996 SSA determination did not address the evidence available 
to the Board regarding the symptomatology of the Veteran's 
service-connected psychiatric disability during the pendency of 
this appeal.  For example, the SSA clearly did not have the 
benefit of the October 2003 and April 2005 VA examinations as 
they were not in existence at the time the January 1996 
determination was made.  The appeal before the Board does not 
include any determination issued by VA prior to August 2003.  The 
Board cannot, under the governing statutes and regulation, ignore 
the findings of the examinations conducted during this pendency 
of the appeal.  The Board must consider the evidence of record, 
which includes the SSA determination.  However, even considering 
SSA's 1996 determination, the evidence, as detailed above, does 
not support a finding that the Veteran satisfied the schedular 
criteria for a 100 percent rating for his service-connected 
psychiatric disability for the period relevant to this appeal, 
including during the year prior to the August 2003 claim, and 
from November 19, 2003, to July 8, 2005.  The SSA determination 
is not dispositive evidence as to the severity of the Veteran's 
psychiatric disability at any time during the pendency of this 
appeal.  

The Board finds that there is no other relevant evidence 
regarding the severity of the Veteran's service-connected 
psychiatric disability during the period prior to July 8, 2005.  
Therefore, the preponderance of the evidence is against his claim 
for a schedular rating in excess of 70 percent for the periods 
prior to October 17, 2003, and from November 19, 2003, to July 8, 
2005.  As the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for application 
in the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
this aspect of the Veteran's appeal must be denied.

In making the aforementioned determination, the Board reiterates 
that it considered whether staged ratings under Hart, supra, were 
appropriate.  However, as detailed above, the symptomatology of 
the Veteran's service-connected psychiatric disability did not 
indicate any distinctive period(s) other than October 17, 2003, 
to November 19, 2003, where this disability satisfied the 
criteria for a higher rating other than what is currently in 
effect.

The Board also notes that, in exceptional cases where the 
schedular ratings are found to be inadequate, an extraschedular 
disability rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such an 
exceptional or unusual disability picture with related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  However, 
under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  

Here, it does not appear that the RO has evaluated whether the 
Veteran is entitled to extraschedular ratings, nor does it appear 
the Veteran has raised the matter himself.  Moreover, the Board 
finds nothing in the record to warrant consideration of such an 
extraschedular rating.  Although the Veteran underwent two 
periods of hospitalization from October 17, 2003, to November 19, 
2003, this is compensated by the determination that a "staged" 
100 percent rating is warranted for this period.  No other 
period(s) of hospitalization is shown prior to July 8, 2005, 
which indicates he did not have frequent periods of 
hospitalization.  The Board has already determined that his level 
of occupational impairment is adequately reflected by the 
assigned schedular ratings.  In addition, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned.

For these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim of entitlement to a TDIU 
is part of an increased rating claim when such claim is raised by 
the record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  Here, however, the 
Board explicitly considered the Veteran's level of occupational 
impairment in evaluating his schedular evaluation, and found that 
his psychiatric disability was not manifested by total 
occupational impairment other than for the period from October 
17, 2003, to November 19, 2003.  In other words, the Board did 
not find he was unable to obtain and/or maintain substantially 
gainful employment due solely to his service-connected 
psychiatric disability beyond this period.


ORDER

Entitlement to a "staged" rating of 100 percent for the 
Veteran's service-connected psychiatric disability for the period 
from October 17, 2003, through November 19, 2003, is granted, 
subject to the law and regulations applicable to the payment of 
monetary benefits.

Entitlement to a rating in excess of 70 percent for the Veteran's 
service-connected psychiatric disability for periods prior to 
October 17, 2003, and from November 20, 2003, through July 7, 
2005, is denied.


REMAND

In this case, the Board notes that the Veteran underwent VA 
medical examinations of his low back disability in October 2003, 
April 2005, and August 2006.  However, as detailed below, the 
Board must find that these examinations are not adequate for 
resolution of this aspect of the Veteran's appeal.

The Board notes that the law provides that in evaluating 
disabilities of the musculoskeletal system, additional rating 
factors include functional loss due to pain supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be 
made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of movements, 
including pain on movement.  38 C.F.R. § 4.45.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. 

The Joint Motion essentially states a determination that the 
Board failed to discuss whether the VA examinations adequately 
addressed these factors pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Among other things, it was noted that all of 
the examiners stated, in essence, that the Veteran did experience 
pain and flare-ups of the low back disability, but they could not 
determine the amount of additional limitation without resorting 
to speculation.

With respect to the adequacy of the aforementioned VA 
examinations, and the instructions of the Joint Motion, the Board 
notes that the Court recently held in Jones v. Shinseki, 23 Vet. 
App. 382 (2010) that in order to rely upon a statement that an 
opinion cannot be provided without resort to mere speculation, it 
must be clear that the procurable and assembled data was fully 
considered and the basis for the opinion must be provided by the 
examiner or apparent upon a review of the record.  The Board must 
acknowledge that no such expressed rationale appears in the 
aforementioned VA examinations.  Moreover, the Board notes that 
it has been almost 4 years since the Veteran's low back 
disability was examined for disability evaluation purposes.  
Therefore, the Board is of the opinion that the evidence 
currently assembled for review may not adequately reflect the 
severity of the service-connected low back disability.

In view of the foregoing, the Board finds a new examination is 
necessary for a full and fair adjudication of the Veteran's low 
back claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a Veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who have treated the 
Veteran for his low back disability since 
August 2006.  After securing any necessary 
release, request those records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
current nature and severity of his service-
connected low back disability.  The claims 
folder should be made available to the 
examiner for review before the examination.

It is imperative that the examiner comment 
on the functional limitations caused by 
pain and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the effect 
of pain on range of motion.  Among other 
things, the examiner should indicate 
whether there is additional limitation of 
motion on repetitive testing.  The examiner 
should also express an opinion as to the 
degree of additional limitation during 
flare-ups to the extent possible.

The examiner should also be asked provide 
an opinion or estimate as to the extent of 
functional limitations present prior to 
August 2006, such as an estimate of the 
Veteran's range of motion without pain, 
functional motion with pain, and impact of 
pain on industrial capabilities.  The 
examiner should explain the basis for the 
opinion or estimate.

If the examiner is unable to provide any of the 
requested opinion(s) without resorting to 
speculation, it should be so stated.  The 
examiner should state the reason why speculation 
would be required in this case (e.g., if there is 
insufficient objective evidence, actual causation 
cannot be selected from multiple potential 
causes, etc.).   If the examiner is unable to 
reach an opinion because there are insufficient 
facts or data within the claims file, the 
examiner should identify the relevant testing, 
specialist's opinion, or other information needed 
to provide the requested opinion.  

A complete rationale for any opinion 
expressed must be provided.

3.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing any additional 
development deemed necessary, readjudicate 
the claim for increases in the stages 
rating for low back disability in light of 
any additional evidence added to the 
records assembled for appellate review.  If 
the benefits requested on appeal are not 
granted to the Veteran's satisfaction, the 
Veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case (SSOC), which addresses all of the 
evidence obtained after the issuance of the 
last SSOC, and provides an opportunity to 
respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


